 

 

Case:19-03843-jwo Doc#:17 Filed: 10/10/19 Page1of1

 

 

 

Certificate Number: 14912-MIW-DE-033517813
Bankruptcy Case Number: 19-03843

UUCURTANOAARC ATM TA

14912-MIW-DE-033517813

 

CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on October 7, 2019, at 2:46 o'clock PM EDT, Patrick Walker
completed a course on personal financial management given by internet by O01
Debtoredu LLC, a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Western

District of Michigan.

Date: October 7, 2019 By: /s/Jai Bhatt
Name: Jai Bhatt

Title: | Counselor

 

 

 

 

 

 
